EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Love on June 1, 2021.

The application has been amended as follows: 

Claim 11 is amended as follows:
The shoe according to claim 8, wherein the studs are configured to close the respective openings in the bottom portion of the shoe upper  when the baseplate is held within the shoe upper.

Claim 12 is amended as follows:
The shoe according to claim 1, wherein each of the plurality of tread elements is configured to correspond to [[an]] a respective opening of the plurality of openings in the bottom portion of the shoe upper, such that there is configured to be a one-to-one correspondence between the tread elements and the openings.

Claim 13 is amended as follows:
The shoe according to claim 8, wherein at least one of the studs comprises at least one groove on a surface of the at least one stud that intersects the lower surface of the body, wherein the at least one groove has a longitudinal direction that extends along a vertical direction of the at least one stud.

Claim 14 is amended as follows:
The shoe according to claim 1, further comprising a [[releasable fastener]] mounting device, wherein the [[releasable fastener]] mounting device is configured to removably attach the baseplate to the shoe upper, and wherein the [[releasable fastener]] mounting device  is selected from the group consisting of: a screw and a hook-and-loop tape.

Claim 17 is amended as follows:
The shoe according to claim 1, wherein the baseplate further defines at least one opening extending through a full thickness of the body, wherein the at least one opening extending through the body at least partially aligns with at least one opening of the plurality of openings in the shoe upper.

Claim 28 is amended as follows:
A shoe comprising: 

wherein the bottom portion defines a bottommost surface of the shoe upper; 
wherein the bottom portion is more elastic in an area surrounding each of the plurality of openings than in other areas of the bottom portion, the other areas being positioned at least partially directly between adjacent openings of the plurality of openings; and 
a baseplate comprising a unitarily formed body comprising: 
an upper surface for supporting a foot of a wearer when the shoe is worn; and 
a bottom surface comprising at least one tread element, wherein the at least one tread element includes a lowermost surface of the baseplate; 
wherein the body is a rigid material; 
wherein the lowermost surface is configured to be a ground-contacting surface of the baseplate and is configured to provide traction when the shoe is worn; 
wherein the baseplate is insertable into the shoe upper such that the at least one tread element protrudes through at least one respective opening of the plurality of openings in the bottom portion of the shoe upper; and 
wherein the at least one tread element engages an edge of the at least one respective opening to fix the tread element relative to the shoe upper when the baseplate is inserted into the shoe upper.

Claims 1-17, 19, 20, 22 and 28-30 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Remarks filed with the RCE submission on April 7, 2021 have been considered in view of the prior art of record and are persuasive.  Accordingly, the art-based rejections detailed in the Final Office Action mailed on January 11, 2021 have been overcome and are withdrawn.  The closest prior art of record is to Shane (US 2009/0183392), which is silent to there being at least one second region that is less elastic than the at least one first region, wherein the at least one second region defines a bottommost surface of the shoe upper, since Shane’s at least one second region is entirely present on medial and/or lateral side of the upper, which cannot be reasonably interpreted to be a bottommost surface of the upper.  Since Shane’s concern is for the bottom surface of the upper to be elastic, it would not be deemed obvious to render any part of the bottom surface to be less elastic in order to meet the claim language of independent claims 1 or 18, absent any teaching to do so in the prior art, and further whereas modifying the bottom surface to be less elastic would be considered destructive to the reference, which relies on elasticity to allow the openings (apertures 107) to expand to allow the projections 111 to pass therethrough and be held.  Further, Shane does not teach (with respect to independent claim 28) that the “other areas” (i.e. areas that are less elastic than the “area” that is more elastic in the bottom portion) are positioned at least partially directly between adjacent openings, and absent any teaching to do so in the prior art, and further whereas modifying any of the areas directly between adjacent openings would not reasonably provide any benefit or serve any purpose since Shane, as noted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732